COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 2-09-056-CV


IN RE CHARLES D. NEWBERRY                                            RELATOR

                                     ------------

                           ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        We have considered relator’s petition for writ of mandamus and

“Respondent’s Response To Petition For Writ Of Mandamus And Motion To

Dismiss Appeal As Moot,” wherein respondent indicates that he vacated the

January 22, 2009 order complained of by relator in his petition for writ of

mandamus, thus rendering relator’s petition for writ of mandamus as moot. It

is the court’s opinion that respondent’s motion should be granted. Accordingly,

we dismiss relator’s petition for writ of mandamus as moot.

                                                    PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: March 11, 2009


   1
       … See Tex. R. App. P. 47.4.